Ireland, J.
(dissenting) — New would disagree that working men and women deserve a timely and certain resolution of employment disputes so that they as breadwinners can put food on the tables of their families without interruption. The majority, by use of the archaic doctrine of laches, permits the employer to dawdle in pursuing its appeal rights, while the employees are left to guess when their action might be concluded.
The only issue decided in this case is: what is the appropriate time limit for filing a petition for a constitutional writ of certiorari seeking review of a public employment arbitration award? The majority reversed the Court of Appeals and remanded to the trial court for a determination of whether the petition was filed within a reasonable time under the doctrine of laches. I agree with the Court of Appeals11 that the employer’s time limit for filing its appeal by constitutional writ of certiorari should have been 90 days, which is the analogous statutory time limit set in RCW 7.04.180 for vacating an arbitration award. I therefore dissent.
The facts pertinent to the issue are simple and straightforward. Clark County Public Utility District No.l (PUD) entered into arbitration with the International Brotherhood of Electrical Workers, Local 125 (Union). The PUD waited six months from the arbitrator’s original award *851(entered December 11, 1996) and nearly four months from the order on reconsideration (entered March 11, 1997) to file a constitutional writ of certiorari on June 11, 1997.
The union filed a counterclaim, arguing the PUD’s petition was untimely and seeking enforcement of the arbitration award. The PUD asserted the equitable doctrine of laches.
Chapter 7.04 RCW specifically sets forth the rules of arbitration, including a 90-day limitation period to seek to vacate an arbitration award. RCW 7.04.180. However, as noted by the majority, arbitration agreements between employers and employees or their employee associations are specifically excluded, under the circumstances here, from application of the arbitration statute. Majority at 846.
A statutory writ of certiorari is available in some circumstances pursuant to chapter 7.16 RCW. See Majority at 845. However, no one argues that a statutory writ is applicable under the facts here. The majority holds that, because a constitutional writ of certiorari (rather than a statutory writ) is properly utilized in this case, resort to laches is appropriate rather than utilizing the analogous statutory time limit for vacation of an arbitration award.
The legal vehicle used here, a constitutional writ filed under the authority of article TV, section 6 (amendment 87) is properly allowed where there would be no other judicial review to the authority of the lower tribunal absent the writ. Interestingly, the author of the majority has previously pointed out that “[tjhere is no constitutional right to a writ of certiorari; issuance of the writ has always been discretionary.” Saldin Sec., Inc. v. Snohomish County, 134 Wn.2d 288, 305 n.12, 949 P.2d 370 (1998) (Talmadge, J., concurring).
The majority, acknowledging the constitutional writ as the appropriate method of review, goes on to proclaim that, because the form of review lies entirely within the trial court’s discretion, reference to laches should be applied to determine the time limit for such a writ. What is lacking is any persuasive reason that the latter should follow from *852the former. The majority concedes that the time limitation for a statutory writ, which also does not contain an explicit time limit, makes reference to the time prescribed by analogous statute or court rule for bringing an appeal. Majority at 847 (citing Vance v. City of Seattle, 18 Wn. App. 418, 423, 569 P.2d 1194 (1977)).
The majority cites Saldin and Hough v. State Personnel Bd., 28 Wn. App. 884, 626 P.2d 1017 (1981) to avoid the application of the analogous time period allowed by the arbitration statute. In Saldin the County argued that the developers could not seek interlocutory review through a constitutional writ because there had no been final action on the plat application. Saldin, 134 Wn.2d at 294-97. Thus, Saldin has no real significance to this case, because it concerns ripeness rather than any statute of limitations. Nowhere does the Saldin decision reference the doctrine of laches.
The Hough court determined that the 30-day time limit applicable to the statutory writ of certiorari does not apply to a petition for a common law writ of certiorari from a decision of the Fersonnel Board, an administrative body. Hough, 28 Wn. App. at 888; see also Reagles v. Simpson, 72 Wn.2d 577, 586, 434 P.2d 559 (1967) (appeal from action of administrative body, the Washington State Board of Medical Examiners); Pierce v. King County, 62 Wn.2d 324, 333, 382 P.2d 628 (1963) (the rule that writs of certiorari must be sought within the time allowed for filing an appeal is limited to cases arising in the courts, or in other judicial proceedings). However, the Court of Appeals here did not apply the 30-day time limit applicable to a statutory writ which the cases cited by the majority involved. The statute the Court of Appeals found to be analogous was the arbitration statute, which allows a 90-day period to seek to vacate an arbitration award.
Under the facts of this case, arbitration is not a judicial function for purposes of invoking the statutory writ. However, arbitration should be considered a judicial function for purposes of procedure.
*853Arbitration has been viewed as both nonjudicial or the exercise of a judicial function depending upon the context of the question. For example, when discussing “due process” in the arena of arbitration, we have drawn upon the underlying requirement of English and American jurisprudence to declare that the parties have a fundamental right to be heard and to present evidence, after reasonable notice of the time and place of the hearing.
Grays Harbor County v. Williamson, 96 Wn.2d 147, 152-53, 634 P.2d 296 (1981) (citation omitted).
Because the writ here is taken from a proceeding where the parties to this dispute had notice, and were present, and had the opportunity to give testimony and evidence, cross-examine the opposition and promptly received the decisions of the arbitrator, the arbitration should be considered a judicial function for purposes of procedure. Unlike the zoning cases, or a determination by an administrative body where the party may not have fully participated in the underlying action, the PUD was fully apprised of all it needed to know to make a timely appeal. Laches is a doctrine of equity. Equity evolved from “the power residing in the King’s grace to give exceptional relief to petitioners as occasion demanded.....” Robert Wyness Millar, Civil Procedure of the Trial Court in Historical Perspective 24 (1952). No exceptional relief was called for in this case to invoke a doctrine of equity.
In writing on the need for reform in civil procedure a senior United States circuit court judge stated: “These two aims — d[i]spatch and simplicity — are of incalculable value in our judicial system, and for this reason: the pulse of modern life in every avenue beats at a fast pace and cannot be held back by obsolete forms that tend to confuse and delay it.” Martin T. Mantón, Foreword to 1 James Wm. Moore & Joseph Friedman, Moore’s Federal Practice: A Treatise on the Federal Rules of Civil Procedure, iii (1938). Certainly the intervening 62 years have only reinforced *854that observation. I would affirm the Court of Appeals and remand for dismissal of the writ of certiorari.

Clark County Pub. Util. Dist. No. 1 v. Wilkinson, 93 Wn. App. 350, 967 P.2d 1270 (1998).